DETAILED ACTION   
Claim Objections
1.	Claim 12 is objected to because of the following informalities:
In claim 12, line 10, “the air gap” should be changed to “an air gap” because it lacks of antecedent basis.
	Appropriate correction is required.



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.	Claim(s) 1 – 5, 7 - 10, 12 – 16, 18, 19, 21 - 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (9,536,982).
With regard to claim 1, Cheng et al. disclose a method for forming an air gap in a semiconductor structure (for example, see figs. 5A – 10B) comprising:
forming a sacrificial spacer (10, fig. 5A) that abuts a first structure (25);
forming a second structure (15a) that abuts the sacrificial spacer (10, fig. 5A);
removing the sacrificial spacer (see fig. 6A) to form an opening (11, fig. 6A) between the first structure and the second structure (15a); and
forming a first conformal dielectric layer (30, fig. 7A) on opposing sidewalls of the second structure (15a) and the first structure (25), wherein the first conformal dielectric layer (30) defines a perimeter of an air gap (35) disposed in the opening.

    PNG
    media_image1.png
    421
    417
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    387
    436
    media_image2.png
    Greyscale


With regard to claim 2, Cheng et al. disclose the first structure (25) is a first electrically conductive structure.
With regard to claim 3, Cheng et al. disclose the first electrically conductive structure (25) is a gate structure.
With regard to claim 4, Cheng et al. disclose the sacrificial spacer (10) is formed in a trench (referred to as “A” by examiner’s annotation shown in fig. 5A or 10B below).

    PNG
    media_image3.png
    424
    463
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    462
    382
    media_image4.png
    Greyscale

With regard to claim 5, Cheng et al. disclose forming the trench (A) comprises: forming an interlayer dielectric layer (a dielectric layer 9 functioning as an interlayer dielectric layer) around the first structure (25); etching (etching for forming a recess in the layer 9) the interlayer dielectric layer (9) to expose a sidewall spacer (referred to as “9A” by examiner’s annotation shown in fig. 10B below) that abuts the first structure (25); and recessing (referred to as “AB” by examiner’s annotation shown in fig. 10B below) the sidewall spacer (9A) to define a depth of the trench (A).

    PNG
    media_image5.png
    468
    541
    media_image5.png
    Greyscale



	
With regard to claim 7, Cheng et al. disclose the second structure (15a) is a second electrically conductive structure.
With regard to claim 8, Cheng et al. disclose the second electrically conductive structure (15a) is a contact to a source region (55a, fig. 10B).
With regard to claim 9, Cheng et al. disclose forming the trench (A) exposes a portion of a gate dielectric (45) and the method further comprises etching the exposed portion of the gate dielectric (an etching step for forming contact 55b as shown in fig. 10C).
With regard to claim 10, Cheng et al. disclose said removing the sacrificial spacer (10) comprises thermally decomposing a solid material (column 6, lines 4, 5 disclose the sacrificial spacer 10 may be composed of any material that can be removed. Therefore, any material of the sacrificial spacer 10 includes a solid material) of the sacrificial spacer (10) into a gas (reactive ion process including a gas process; for example, column 10, lines 7, 8).
With regard to claim 12, Cheng et al. disclose a method for forming an air gap in an electrical device (for example, see figs. 5A – 10B) comprising:
forming a first electrically conductive structure (25); 
forming a sacrificial structure (10, fig. 5A) abutting the first electrically conductive structure (25), the sacrificial structure (10, fig. 5A) having a base width (referred to as “10A” by examiner’s annotation shown in fig. 5A below) greater than an upper surface width (referred to as “10B” by examiner’s annotation shown in fig. 5A below);
forming a second electrically conductive structure (15a) abutting the sacrificial structure (10);
removing the sacrificial structure (for example, see fig. 6A); and
forming a conformal dielectric material layer (30) on opposing sidewalls of an opening (11, figs. 6A, 6B) provided by said removing the sacrificial structure (10), the conformal dielectric material layer (30) merging at an upper portion (referred to as “30A” by examiner’s annotation shown in fig. 7A below) of the opening (11), wherein the conformal dielectric material layer (30) defined a perimeter of an air gap (35).

    PNG
    media_image6.png
    452
    439
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    383
    491
    media_image7.png
    Greyscale




With regard to claim 13, Cheng et al. disclose the first electrically conductive structure (25) is a gate structure.
With regard to claim 14, Cheng et al. disclose the second electrically conductive structure (15a) is a contact to a source region (55a; for example, see fig. 10B).

    PNG
    media_image8.png
    475
    538
    media_image8.png
    Greyscale

With regard to claim 15, Cheng et al. disclose the sacrificial spacer (10) is formed in a trench (referred to as “A” by examiner’s annotation shown in fig. 5A or 10B).

    PNG
    media_image3.png
    424
    463
    media_image3.png
    Greyscale


With regard to claim 16, Cheng et al. disclose forming the trench (A) comprises: forming an interlayer dielectric layer (a dielectric layer 9 functioning as an interlayer dielectric layer) around the first structure (25); etching (etching for forming a recess in the layer 9) the interlayer dielectric layer (9) to expose a sidewall spacer (referred to as “9A” by examiner’s annotation shown in fig. 10B below) that abuts the first structure (25); and recessing (referred to as “AB” by examiner’s annotation shown in fig. 10B below) the sidewall spacer (9A) to define a depth of the trench (A).

    PNG
    media_image5.png
    468
    541
    media_image5.png
    Greyscale


With regard to claim 18, Cheng et al. disclose said removing the sacrificial spacer (10) comprises thermally decomposing a solid material (column 6, lines 4, 5 disclose the sacrificial spacer 10 may be composed of any material that can be removed. Therefore, any material includes a solid material) of the sacrificial spacer (10) into a gas (reactive ion process including a gas process; for example, column 10, lines 7, 8).
With regard to claim 19, Cheng et al. disclose forming the trench (A) exposes a portion of a gate dielectric (45) and the method further comprises etching the exposed portion of the gate dielectric (an etching step for forming contact 55b as shown in fig. 10C).
With regard to claim 21, Cheng et al. disclose the first conformal dielectric material (30) has a dielectric constant that is less than about 4.0. (for example, see column 10, lines 28 – 32 disclose the first conformal dielectric material (30) made of silicon oxide that has a dielectric constant about 3.9 less than 4.0)
With regard to claim 22, Cheng et al. disclose a method for forming an air gap in a semiconductor structure (for example, see figs. 5A – 10B) comprising:
forming a sacrificial spacer (10, fig. 5A) that abuts a first structure (25);
forming a second structure (15a) that abuts the sacrificial spacer (10, fig. 5A);
removing the sacrificial spacer (see fig. 6A) to form an opening (11, fig. 6A) between the first structure and the second structure (15a); and
forming a first conformal dielectric layer (30, fig. 7A) on opposing sidewalls of the second structure (15a) and the first structure (25), wherein the first conformal dielectric layer (30) defines a perimeter of an air gap (35) disposed in the opening.
 	the first conformal dielectric layer (30, fig. 7A) at least partially defines an air gap (35) disposed in the opening with a pinched-off region (referred to as “30B” by examiner’s annotation shown in fig. 7A below).

    PNG
    media_image9.png
    391
    530
    media_image9.png
    Greyscale


    PNG
    media_image1.png
    421
    417
    media_image1.png
    Greyscale


With regard to claim 23, Cheng et al. disclose portions (referred to as “30B1” by examiner’s annotation shown in fig. 7A below) of the first conformal dielectric layer (30) contact one another at an entrance of the opening to form the pinch-off region (30B).

    PNG
    media_image10.png
    412
    516
    media_image10.png
    Greyscale




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (9,536,982) in view of Sung et al. (10,784,360).
With regard to claims 11, 20, Cheng et al. do not clearly disclose the composition of the solid material of the sacrificial spacer is polynorbornenes.
However, Sung et al. disclose the composition of the solid material of the sacrificial spacer (dielectric layer 160 functioning as the sacrificial spacer) is polynorbornenes. (for example, see column 11, lines 65 – 67; column 12, lines 1 – 10; figs. 2B, 2D).

    PNG
    media_image11.png
    360
    505
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    342
    473
    media_image12.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Cheng et al.’s device to have the composition of the solid material of the sacrificial spacer is polynorbornenes as taught by Sung et al. in order minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Allowable Subject Matter
6.	Claims 6, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 17 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as depositing a second conformal dielectric layer the on the interlayer dielectric and an exposed sidewall of the first structure, and using an anisotropic pull-down etch process to form a sacrificial spacer having a width that is greater at its base than at its top as recited in claims 6, 17.

Response to Amendment  

7.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826